 278DECISIONSOF NATIONALLABOR RELATIONS BOARDRadco Enterprises,Inc.andGregory E. Bacl.Case 9-CA-5657March24, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn November 9, 1970, Trial Examiner Marion C.Ladwig issued his Decision in the above-entitledproceeding, finding that Respondent had engaged incertain unfair labor practices and recommending thatitcease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. The Trial Examiner also foundthatRespondent had not engaged in certain otheralleged unfair labor practices. Thereafter, the Respon-dent and the Charging Party each filed exceptions anda supporting brief, and the Respondent filed ananswering brief to Charging Party's exceptions.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The ru'_rlgs arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Radco Enterprises, Inc., Cincinnati,Ohio, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'srecommended Order.21The Respondent has excepted to certain credibility findings made bythe Trial Examiner It is the Board's established policy not to overrule aTrialExaminer's resolutions with respect to credibility unless the clearpreponderance of all the relevant evidence convinces us that the resolutionswere incorrectStandard Dry Wall Products, Inc,91 NLRB 544, enfd 188F 2d 362 (C A 3) We find no such basis for disturbing the TrialExaminer's credibility findings in this case2 In footnote 3 of the Trial Examiner's Decision, substitute "20" for"10" daysTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Trial Examiner: This case was triedatCincinnati, Ohio, on August 24, 1970,' pursuant to acharge filed by an individual, Gregory E. Back, on May 19,and pursuant to a complaint issued June 30. The primaryissues are whether the Respondent, Radco Enterprises, Inc.,herein called Radco or the Company, unlawfully interro-gated and threatened an employee, and later discriminato-nly discharged the employee, in violation of Section 8(a)(1)and (3) of the National Labor Realtions Act, as amended.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel, the Company, andthe Charging Party, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY AND THE UNIONINVOLVEDThe Company, an Ohio corporation, is engaged in truckrepairing at its Cincinnati, Ohio, garage, where it annuallyperforms services valued in excess of $50,000 for AceDoran Hauling & Rigging Company, herein called DoranHauling, which in turn has an annual gross revenue inexcess of $50,000 from interstate shipping and transporta-tion operations. The Company admits, and I find, that it isengaged in commerce within the meaning of the Act, andthat Truck Drivers, Chauffeurs and Helpers Local UnionNo. 100, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, hereincalled theUnion, is a labor organization within themeaning of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundTwo brothers and their nephew are presidents of threecorporations with offices at thesameaddress on Blue RockStreet in Cincinnati. One of brothers, Robert Doran, ispresident of Ace Doran Hauling & Rigging Company,herein called Doran Hauling. The other brother, RichardDoran, is president of Radco, which (like Doran Hauling)was nonunion. The nephew, Raymond Doran, is presidentofDoran Transfer and Rigging Company, herein calledDoran Transfer, which was unionized. Radco serviced andmaintained equipment used by both Doran Hauling andDoran Transfer, and leased equipment to both thesecompanies. In December 1969, the Union began organizingDoran Hauling's truckdrivers, and the hearing in therepresentation case involving that employer was held onApril 14.Gregory Back, a high school student, was hired to work atthe nonunion Radco shop on weekdays after school, onSaturday mornings, and full-time during the summer. BothRichard and Raymond Doran treated him as part of theDoran family. Richard Doran created the job for Back(washing and fueling trucks, getting trucks ready, etc.).Although Back was not classified as a truckdriver, he drovetrucks around the lot and to a commercial washer. Seekingunion representation upon being denied a wage increase,Back signed a union authorization card in March, andattended the April 14 representation hearing. Three dayslater he was discharged. The complaintallegesthat thisdischarge was discrmmatorily motivated.1All dates, unless otherwise indicated, are in 1970189 NLRB No. 48 RADCO ENTERPRISES,INC279B.Alleged Threatsand Interrogationactivity)was clearly a coercive threat and violated Section8(a)(1) of the Act.According to employeeBack(who impressed me as anhonest,forthrightwitness),he and Radco Manager ClydeThomaswere talkingin January about the Union'sorganizingdriveand he mentionedto Thomas that "maybeI should join it forbetter wages."Thomas "told me thatwould be badnews if Igot involved with the Union becauseI'dget runoff."Later in February, when two of thetruckdriversat the garage suggestedthat Back shouldattend a union meetingfor drivers, Thomastold Back thatifhe went to the meeting,he was "just looking for trouble.That'sall."(When ManagerThomaswas asked if inJanuaryBack told himanything about the Union beingaround,and if he told Back that he should not get involved"and that if he did he'd be run off," Thomasanswered eachtime,"Not asI recall." Thomasdenied telling Back that hewould get introuble ifhe went to union meetings. Backimpressed me asthe more trustworthywitness, and I credithis testimony, and discredit Thomas'denials.)Thomas isadmittedlya supervisor.I find that his threats to Back werecoercive,and violatedSection 8(a)(1) of the Act.Employee Back further testifiedthat also in February hetalked to Doran TransferPresidentRaymond Doran aboutgoing to the union meeting,and Doran"told me that itwould be justaskingfor troublein gettinginvolved with theUnionso I shouldn'tgo." Later in March,after first askingManager Thomas and then PresidentRichard Doran for araise in wages,Back mentionedto Raymond Doran that "Iwas still possiblyinterested in theUnion because I couldn'tseem to geta payraise."Doran"said if BobDoran andRichardDoran found outthe news aboutmy beingpossiblyinterestedin the Union I would be slightly put outon my tail." The complaintallegesthat Raymond Doranwas actingon behalf of Radco.However, I find that theGeneral Counselhas failedto prove that Raymond Doranwas Radco's agent.There istherefore no basisfor holdingRadcoaccountablefor Raymond Doran's statements.On the eveningof April 14, employeeBack and about 12Doran HaulingDriverswho also attended the hearing inthe representation case,went tothe Radco shop.ManagerThomasbegan asking questionsabout what had transpiredat the hearing.As crediblytestifiedby Back, Thomas askedthe driverswhat DoranHauling President Doran and someof the drivershad testified.During thediscussion, one ofthe driversmentionedthatBack had been in the hearingroom during the hearing.Thomas statedto Back,"Well,likewow! You're reallygoing tobe insome trouble nowwhenRich Doran finds this out. Bob [Doran]will be sureto tell him first thing."(Thomas had a differentversion. HetestifiedthatBack and thedriverscame in together andwere talkingabout thehearing."And one of the boys toldme, hesays, "What do you thinkof our fair-haired boy? Hejoined the union."I said,"What? Joined the Union?" Isaid,"He don't even workfor Ace Doran." This too mayhave been said,but I also creditBack'sversion.)TheGeneral Counsel failed toprove that Thomas'inquiriesabout the testimony were coercive;I thereforefind no meritto the allegation of coercive interrogation.However, I findThomas' statement(about there being trouble when RobertDoran told his brother, Richard Doran, aboutBack's unionC.Discriminatory DischargeOn April 15,the day after he attended the representationhearing,employee Back(as he credibly testified)returnedto work but was told by Manager Thomas that"he didn'thave any work for me." The nextday, Thomastold Backthe same thing.On the thirdday, Friday, April 17, in thepresence of Safety DirectorMaurice Barrett,Thomasinformed Back"that Richard Doran had said for me totake a little vacation until this union trouble was over andgave me my pay check."Then "Mr. Barrett brought upsomething about if I had tried to organize the office,[Doran Haulmg's] office,which I denied.I said that I hadjust repeated a statement that I had heard;that a lot ofpeople in the office might possibly be interested injoiningtheUnion.But I,in no way, tried to organize the office."(Barrett testified,"Ididn'tpaytoo much attention" to theconversation,and denied being able to recall much of it. Hedid not impress me as a candid witness, and I do not credithis testimony.)Manager Thomas,when testifying as a defense witness,appeared to be attempting to fabricate a plausible version,rather than candidly reporting what had actually happened.He claimed that,as he recalled,Back was sent home forbeing late for work on Saturday,April 4,and that Back didnot report again for work betweenApril 4 and April 17except for one time,on Saturday,April 11. Thomastestifiedthat Back did not indicatewhy he hadnot been reporting towork and denied asking him where he had been.Thomastestified that he did not know when he decided to dischargeBack:"Idon'tknow what day it was.He just hadn'tshowed up." Later he changed his testimony and stated hewas sure that he decided to discharge Backon April 17,when he gave Back his check.Still later,he again changedhis testimony,testifying"I can't really sayjust exactly whattime it was that I decided I'd let him go.But I just let him goon the 17th.As far as I know I must have made up my mindat that time then."According to Thomas,"I told him hewas no longer needed and I gave him his check." Whenasked if he gave any further explanation,Thomasanswered,"No. He didn'task me no reason."Then, uponbeing asked another question,Thomas changed histestimony and stated,"Oh, wait a minute.Yes, he did askme a reason too. He asked me if it was because he joinedthe Union.And Itold him it had nothing to do with it."When recalled to the stand,employee Back crediblytestified that it was around the first or middle of Marchwhen he was sent home for reporting late on a Saturdaymorning,and that this could not have beenon April 4because he left on Tuesday evening,March 31,and went toFlorida for about 10 days-after goingby theshop andtelling Thomas,and stoppingby RaymondDoran's officethe same evening and also telling Doran. After returningfrom Florida,he went back to work. (Earlier at the trial,Raymond Doran had testified that Backhad come by theoffice "one night late" and said he was going toFlorida.The time tickets,which Thomas testified he had notchecked for a while,were not produced to dispute Back'stestimony that it was several weeks earlier that he was sent 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDhome one Saturday.) Thus I find that Manager Thomas, inattempting to justify his discharge of Back, seized upon anearlier incident when Back was punished for reporting lateon Saturday morning, and gave a fabricated account aboutBack not reporting again for work (except on one Saturday)for nearly 2 weeks thereafter. I note that when Thomas wasasked if he held it against Back at the time of the dischargefor "that time that he came in late and you sent him homeand reprimanded him," Thomas positively answered, "No.No, sir." Thomas also testified that Back did a good jobwashing the trucks.After considering all the evidence, I find that Radco hadalready corrected Back's tendency to report late onSaturday for work, and that Back was a satisfactoryemployee until Manager Thomas learned on April 14 thathe was supporting the Union and told him that he was"really going to be in some trouble" when Robert Dorantold Richard Doran. Then as the credited testimony shows,Thomas refused on two successive days to allow Back towork, and on the third day, told him that Richard Doranhad said for him "to take a little vacation until this uniontrouble was over." I find, as alleged in the complaint, thatRadco discharged and refused to reinstate Back because ofhis union support, in violation of Section 8(a) (3) and (1) ofthe Act.CONCLUSIONS OF LAW1.By threatening an employee with trouble if heattended a union meeting and by threatening him withdischarge if he became involved with a union, the Companyengaged in unfair labor practices affecting commercewithin the meaning of Section 8(a) (1) and Section 2(6) and(7) of the Act.2.By discriminatorily discharging Gregory Back onApril 17 and thereafter refusing to reinstate him, theCompany violated Section 8(a) (3) and (1) of the Act.3.The General Counsel failed to prove that theCompany coercively interrogated an employee.THE REMEDYIn order to effectuate the policies of the Act, I find that itisnecessary that the Respondent be ordered to cease anddesist from the unfair labor practices found and from likeor related invasions of the employees' Section 7 rights: totake certain affirmative action, including the offering ofreinstatement to Gregory Back, with backpay computed inthemanner set forth in F.W.Woolworth Company,90NLRB 289, plus interest at 6 percent per annum asprescribed inIsis Plumbing & Heating Co.,138 NLRB 716;and to post appropriate notices.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERRespondent, Radco Enterprises, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee for joining or supporting Truck Drivers, Chauf-feurs and Helpers Local Union No. 100, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, or any other union.(b) Threatening any employee with trouble if he attends aunion meeting.(c) Threatening any employee with discharge forjoiningor supporting a union.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Gregory Back immediate and full reinstatementtohis former job or, if his job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make him wholein the manner set forth in the section of this Decisionentitled "The Remedy."(b) Notify the above-named person if presently serving inthe Armed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and Universal Military Training andService Act, as amended, after discharge from the ArmedForces.(c)Preserve and make available to the Board, or itsagents, upon request, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(d) Post at its shop and office in Cincinnati, Ohio, copiesof the attached notice marked "Appendix.' 12 Copies of thenotice, on forms provided by the Regional Director forRegion 9, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken bythe Respondent to ensure that the notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 9, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.3IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.2 In the event no exceptions are filed as providedby Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions,and recommended Order herein shall,as provided inSection 102 48 of the Rules and Regulations,be adoptedby theBoard andbecomes its findings,conclusions, and order and all objections thereto shallbe deemed waived for all purposes. In the event that the Board'sOrder isenforced by a judgment of a United States Court of Appeals,the words inthe notice reading "POSTED BY ORDEROF THE NATIONAL LABORRELATIONS BOARD"shall be changed to read"POSTED PURSUANTTO A JUDGMENT OF THE UNITED STATES COURT OF APPEALSENFORCING AN ORDER OF THE NATIONAL LABOR RELA-TIONSBOARD,-3In the event that this recommended Order is adopted by the Board, thisprovision shall be modified to read."NotifytheRegional Director forRegion 9, in writing,within10 daysfrom the date of this Order,what stepsthe Respondent has takento complyherewith " RADCO ENTERPRISES, INC.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after atrial,thatwe violated Federal law by threatening anemployee with trouble and discharge if he attended a unionmeeting and supported a union,and by later dischargingthe employee after learning that he was supporting theunion.WE WILL OFFER Gregory Back full reinstatement andpay him for the earnings he lost as a result of his April17, 1970, discharge,plus 6 percent interest.WE WILL NOT discharge or discriminate against anyemployee for supporting Teamsters Local 100, or anyother union.WE WILL NOT threaten any employee with trouble ifhe attends a union meeting.WE WILL NOT threaten any employee with dischargeforjoining or supporting a union.281WE WILL NOT unlawfullyinterferewith our employ-ees' unionactivities.DatedByRADCO ENTERPRISES, INC.(Employer)(Representative(Title)NOTE: We will notifytheabove-named dischargedemployee,ifpresently serving in the Armed Forces of theUnited States,of his right to full reinstatement uponapplication,in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended,after discharge from the Armed Forces.Thisisan official notice and must not be defaced byanyone.ThisNotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or coveredby any othermaterial.Any questions concerning this Notice or compliance withits provisions,may be directed to the Board'sOffice, Room2407,Federal Office Building,550 Main Street,Cincinnati,Ohio 45202, Tel. 513-684-3686.